DETAILED ACTION
	This office action is in response to the communication received on May 14, 2021 concerning application No. 16/240,425 filed on January 1, 2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/14/2021 in regards to the specification have been fully considered and the applicant’s amendments to the specification overcome the previous objections. The objections to the specification has been withdrawn.
Amendments to the specification filed 05/14/2021 have been entered.
Applicant's arguments filed 05/14/2021 in regards to the drawings have been fully considered and the drawings are still blurred and difficult to discern. Therefore the objection of the drawings stand. See objection below for further detail.
Applicant's arguments filed 05/14/2021 in regards to the 35 USC 112(b) rejection have been fully considered and the applicant’s amendments overcome the previous 35 USC 112(b) rejection. The USC 112(b) rejection of claims 8-10 has been withdrawn.
Applicant's arguments filed 05/14/2021 in regards to the 35 USC 102 rejection have been fully considered and the applicant’s amendments overcome the previous reference Smith (2004/0179332) applied to independent claims 1, 20 and 21. However, the rejection of the claims still stands as a new combination of art is applied as necessitated by the amendments. See 35 USC 103 rejections below for further detail. 


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figure 3 and figure 4 are blurred and difficult for the examiner to discern what each part is referencing. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the determining of the resources needed to perform ultrasound image processing and resources available within the portable ultrasound system by the portable ultrasound as well as the offloading of at least a portion of the processing in response to the amount of resources needed being greater than the amount of resources available must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Objections
Claim 27 is objected to because of the following informalities:  
Claim 27, line 4, “3D” should read “three dimensional (3D)”. 
 Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim Rejections - 35 USC § 103
.In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 18, 20-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2004/0179332, hereinafter Smith) in view of Sabella et al. (US 2018/0183855, hereinafter Sabella and Collopy et al. (US 2010/0250789, hereinafter Collopy).
Regarding claim 1, Smith teaches (Figure 1) a distributed ultrasound system (10) comprising:
a portable ultrasound system (Paragraph 47, line 6, “portable ultrasound units such as unit 12”) comprising:
	one or more transmitters configured to transmit ultrasound waves into a subject region (Paragraph 48, lines 1-2, “ultrasound transducer 16”);
	a portable ultrasound processing unit (92) configured to perform ultrasound image processing for generating one or more ultrasound images of the subject region using, at least in part, the ultrasound waves received from the subject region by the one or more receivers (Paragraphs 75-79 teach generating ultrasound images of the subject region);
an external ultrasound docking unit (14) configured to receive the portable ultrasound system (12) and offload at least a portion of the ultrasound image processing from the portable ultrasound system (Paragraph 8, lines 3-4, “image data and other data may be transferred between the portable ultrasound unit and the docking cart”) and the processing capabilities (para. 54, “the enhanced processing capabilities of cart 14 may be used to provide features that would otherwise be difficult or impossible to implement using only portable unit [12]”). 
Smith does not teach the portable ultrasound processing unit is configured to determine a first amount of resources needed to perform the ultrasound image processing; determine a second amount of resources available within the portable ultrasound processing unit; and in response to the first amount of resources being greater than the second amount of resources, offload at least a portion of the ultrasound image processing to the external ultrasound docking unit. 
However, 
Sabella teaches a portable processing unit (702 in fig. 7, para. 136, “the processor(s) 702, may cause the platform 700 to perform various functions” and platform 700 is located within the portable device UE 101, para. 106, “platform 700 may be suitable for use as UEs 101”) is configured to determine a first amount of resources needed to perform the processing (para. 137, “identify application requirements of various application tasks of the one or more UE applications 305”); 
determine a second amount of resources available within the portable processing unit (para. 137, “identify network characteristics of individual …UEs 101”); and offload at least a portion of the processing to the external docking unit (para. 137, “computational offloading at one or more MEHs 200”, the MEHs represent the docking station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith to have determined the resources needed to perform processing, the resources available within the portable unit and offload the processing to a docking station. One of ordinary skill in the art (para. 38).
Neither Smith or Sabella teach offloading the at least a portion of the processing to the docking station when the amount of resources needed is greater than the amount of resources required. 
However, 
Collopy teaches offloading the at least a portion of the processing to the docking station when the amount of resources needed is greater than the amount of resources required (para. 173, “if the memory requirement for a specific application is equal to or exceeds the user specified amount of memory, the transfer condition may be met… these applications may be transferred to a relatively larger memory within the PCD docking station” meaning that if the memory requirement for a specific application is larger than an allowed memory for the portable device the portable device will transfer the memory to the docking station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith in view of Sabella to have offloaded processing when the amount of resources needed is greater than the amount of resources required. One of ordinary skill in the art would have been motivated to make this modification in order to free up space on the portable device, as recognized by Collopy (para. 173).
Regarding claim 2, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches  
(Paragraph 67, lines 1-5, “the portable ultrasound unit 12 and docking cart 14 may have matching electrical connectors 64 and 66, as shown in FIG. 7. Connectors 64 and 66 may allow power and signals to be exchanged between unit 12 and docking cart 14” and paragraph 86, lines 1-10, “the image data from unit 12 may be provided to cart 14 in the form of “RF data”…an advantage to providing image data to cart 14 in the “RF data” format is that his allows the cart’s processor to perform phase-related image enhancement operations”).
Regarding claim 3, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches 
wherein the external ultrasound docking unit has a greater amount of processing power than the portable ultrasound processing unit (Paragraph 54, lines 1-3, “the enhanced processing capabilities of cart 14 may be used to provide features that would otherwise be difficult or impossible to implement using only portable unit”).
Regarding claim 5, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches
wherein the external ultrasound docking unit is further configured to provide power to the portable ultrasound system when the portable ultrasound system is coupled to the external ultrasound docking unit (Paragraph 67, lines 6-7, “power may be provided from docking cart 14 to unit 12 using connectors 64 and 66”).
Regarding claim 6, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches
wherein the portable ultrasound system further comprises a power supply and the external ultrasound docking unit is further configured to charge the power supply of the portable ultrasound system when the portable ultrasound system is coupled to the external ultrasound docking unit (Paragraph 113, lines 1-3, “the power supply circuitry 144 and power control circuitry 148 may be used to recharge the batteries 146 and 152”).
Regarding claim 7, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches
wherein the external ultrasound docking unit is integrated as part of a portable ultrasound cart (Paragraph 51, lines 2-3, “cart 14 may be large enough to be pushed about on its wheels 26 by a standing user”).
Regarding claim 8, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches wherein the portable ultrasound system is electrically coupled to the external ultrasound docking unit in a removable manner through a communication bus (Paragraph 67, lines 1-3, “portable ultrasound unit 12 and docking cart 14 may have matching electrical connectors 64 and 66” and paragraph 80, lines 4-10, “portable ultrasound unit 12 may have digital communications circuitry 110 for supporting communication with cart 14 and cart 14 may have digital communications circuitry 12 for supporting communications with portable unit 12. A connector 114 may be used to interconnect circuitry 110 and circuitry 112” it is understood that connector 114 is a connecting part of connectors 64 and 66” and paragraph 81, lines 3-6, “data may be exchanged using serial protocols, parallel protocols, protocols for universal serial bus (USB) communications, IEEE1396 (FireWire) communications, etc.”).
Regarding claim 9, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 8, as set forth above. Smith further teaches wherein the communication bus is configured to provide power and either or both data input and data output to the portable ultrasound system from the external ultrasound docking unit (Paragraph 67, lines 3-5, “connectors 64 and 66 may allow power and signals to be exchanged between unit 12 and docking cart 14”).
Regarding claim 10, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 8, as set forth above. Smith further teaches wherein the communication bus is an industry standard bus (Paragraph 81, lines 3-6, “data may be exchanged using serial protocols, parallel protocols, protocols for universal serial bus (USB) communications, IEEE1396 (FireWire) communications, etc.”). 
Regarding claim 18, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches 
wherein the portable ultrasound system is automatically electrically coupled to the external ultrasound docking unit when the portable ultrasound system is physically connected to the external ultrasound docking unit (Paragraph 67, lines 1-5, “the portable ultrasound unit 12 and docking cart 14 may have matching connectors 64 and 66, as shown in Fig. 7. Connectors 64 and 66 may allow power and signals to be exchanged between unit 12 and docking cart 14.” It can be seen in Fig. 7 that the portable US and docking station are physically connected with the docking structure 24 while also being electrically connected through connectors 64 and 66).
Regarding claim 20, Smith teaches a method for providing distributed ultrasound processing comprising: 
providing a portable ultrasound system to a user (Paragraph 47, line 6, “portable ultrasound units such as unit 12”), the portable ultrasound system comprising:
one or more transmitters configured to transmit ultrasound waves into a subject region (Paragraph 73, lines 5-7, “portable ultrasound unit 12 has electronic circuitry for generating ultrasonic acoustic waves that are launched into target 84”);
one or more receivers configured to receive ultrasound waves from the subject region in response to the ultrasound waves transmitted into the subject region (Paragraph 73, lines 7-8, “has electronic circuitry for gathering and analyzing reflected acoustic waves”); and
a portable ultrasound processing unit (92) configured to perform ultrasound image processing for generating one or more ultrasound images of the subject region using, at least in part, the ultrasound waves received from the subject region by the one or more receivers (Paragraphs 75-79 teach generating ultrasound images of the subject region);
providing an external ultrasound docking unit configured to receive the portable ultrasound system and offload at least a portion of the ultrasound image processing from the portable ultrasound system when the portable ultrasound system is coupled to the external ultrasound docking unit (Paragraph 49, lines 1-3, “docking cart 14 may have a docking structure 24 that allows portable unit 12 to be connected to docking cart 14” and paragraph 8, lines 3-4, “image data and other data may be transferred between the portable ultrasound unit and the docking cart”).

However, 
Sabella teaches a portable processing unit (702 in fig. 7, para. 136, “the processor(s) 702, may cause the platform 700 to perform various functions” and platform 700 is located within the portable device UE 101, para. 106, “platform 700 may be suitable for use as UEs 101”) is configured to determine a first amount of resources needed to perform the processing (para. 137, “identify application requirements of various application tasks of the one or more UE applications 305”); 
determine a second amount of resources available within the portable processing unit (para. 137, “identify network characteristics of individual …UEs 101”); and offload at least a portion of the processing to the external docking unit (para. 137, “computational offloading at one or more MEHs 200”, the MEHs represent the docking station).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith to have determined the resources needed to perform processing, the resources available within the portable unit and offload the processing to a docking station. One of ordinary skill in the art would have been motivated to make this modification in order to make various processing capabilities available to the portable device that are too large for the portable device to handle, as recognized by Sabella (para. 38).

However, 
Collopy teaches offloading the at least a portion of the processing to the docking station when the amount of resources needed is greater than the amount of resources required (para. 173, “if the memory requirement for a specific application is equal to or exceeds the user specified amount of memory, the transfer condition may be met… these applications may be transferred to a relatively larger memory within the PCD docking station” meaning that if the memory requirement for a specific application is larger than an allowed memory for the portable device the portable device will transfer the memory to the docking station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith in view of Sabella to have offloaded processing when the amount of resources needed is greater than the amount of resources required. One of ordinary skill in the art would have been motivated to make this modification in order to free up space on the portable device, as recognized by Collopy (para. 173).
Regarding claim 21, Smith teaches a method of operating a distributed ultrasound system (10 in fig. 1) comprising:
coupling a portable ultrasound system to an external ultrasound docking unit, wherein the portable ultrasound system is configured to (Paragraph 49, lines 1-3, “docking cart 14 may have a docking structure 24 that allows portable unit 12 to be connected to docking cart 14”):
(Paragraph 73, lines 5-8, “portable ultrasound unit 12 has electronic circuitry for generating ultrasonic acoustic waves that are launched into target 84 and has electronic circuitry for gathering and analyzing reflected acoustic waves”); and
generate one or more ultrasound images of the subject region through ultrasound image processing using the ultrasound waves received from the subject region (Paragraph 79, lines 4-5, “the formatted data may be in a format suitable for display”); and
offloading at least a portion of the ultrasound image processing from the portable ultrasound system to the external ultrasound docking unit through the coupling 33of the portable ultrasound system to the external ultrasound docking unit to generate the one or more ultrasound images (Paragraph 49, lines 1-3, “docking cart 14 may have a docking structure 24 that allows portable unit 12 to be connected to docking cart 14” and paragraph 8, lines 3-4, “image data and other data may be transferred between the portable ultrasound unit and the docking cart”).
Smith does not teach determining by the portable ultrasound system a first amount of resources needed to perform the ultrasound image processing; a second amount of resources available within the portable system; and in response to the first amount of resources exceeding the second amount of resources, offloading at least a portion of the processing. 
However, 
Sabella teaches determining by the portable system (702 in fig. 7, para. 136, “the processor(s) 702, may cause the platform 700 to perform various functions” and platform 700 is located within the portable device UE 101, para. 106, “platform 700 may be suitable for use as UEs 101”) a first amount of resources needed to perform the processing (para. 137, “identify application requirements of various application tasks of the one or more UE applications 305”); a second amount of resources available within the portable system (para. 137, “identify network characteristics of individual …UEs 101”); and offloading at least a portion of the processing (para. 137, “computational offloading at one or more MEHs 200”, the MEHs represent the docking station). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith to have determined the resources needed to perform processing, the resources available within the portable unit and offload the processing to a docking station. One of ordinary skill in the art would have been motivated to make this modification in order to make various processing capabilities available to the portable device that are too large for the portable device to handle, as recognized by Sabella (para. 38).
Neither Smith or Sabella teach offloading the at least a portion of the processing to the docking station when the amount of resources needed is greater than the amount of resources required. 
However, 
Collopy teaches offloading the at least a portion of the processing to the docking station when the amount of resources needed is greater than the amount of resources required (para. 173, “if the memory requirement for a specific application is equal to or exceeds the user specified amount of memory, the transfer condition may be met… these applications may be transferred to a relatively larger memory within the PCD docking station” meaning that if the memory requirement for a specific application is larger than an allowed memory for the portable device the portable device will transfer the memory to the docking station. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith in view of Sabella to have offloaded processing when the amount of resources needed is greater than the amount of resources required. One of ordinary skill in the art would have been motivated to make this modification in order to free up space on the portable device, as recognized by Collopy (para. 173).
Regarding claim 22, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Sabella further teaches the resources comprise computational resources (para. 58 describes how the UEs evaluate computational needs before offloading tasks). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ultrasound system disclosed by smith in view of Sabella and Collopy to have the resource comprise computational resources. One of ordinary skill in the art would have been motivated to make this modification in order to make various processing capabilities available to the portable device that are too large for the portable device to handle, as recognized by Sabella (para. 38).
Regarding claim 23, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 22, as set forth above. Sabella further teaches the computational resources comprise at least one computational resource selected from the group consisting of a GPU processor, a DSP processor, and an FPGA board (para. 108, describes that the processor 702 includes circuitry such as a FPGA’s and the like).
(para. 38).
Regarding claim 25, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Sabella further teaches the resources comprise processing power (para. 58 describes how the UEs evaluate computational needs before offloading tasks, computational needs include the amount of processing power needed to complete a specific task).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ultrasound system disclosed by smith in view of Sabella and Collopy to have the resource comprise processing power. One of ordinary skill in the art would have been motivated to make this modification in order to make various processing capabilities available to the portable device that are too large for the portable device to handle, as recognized by Sabella (para. 38).
Regarding claim 26, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Collopy further teaches the resources comprise storage, and wherein the portable processing unit determines a storage requirement for the processing (para. 15, “the processor may be further operable to determine a memory requirement for each application stored in the PCD memory and to determine whether any application memory requirement equals a transfer condition”).
(para. 173).
Regarding claim 27, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit (paragraph 8, lines 3-4, “image data and other data may be transferred between the portable ultrasound unit and the docking cart”). when the ultrasound image processing required 3D processing and the portable ultrasound unit is not able to perform 3D processing (para. 54, “the cart processor may be used to provide three-dimensional image rendering capabilities that are beyond the processing capabilities of the portable ultrasound unit”). 
Sabella further teaches the portable processing unit determines whether to offload processing (para. 137, “offloader 732 which when executed by the processor 702, may cause…computational offloading at one or more MEHs 200”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ultrasound system disclosed by smith in view of Sabella and Collopy to have the portable processing unit determine whether to offload processing. Sabella teaches that it is well known in the art to have the portable processing unit determine whether to offload the processing and in combination with the teachings of smith would allow the portable processor to perform offloading without depleting resources from the docking station.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Sabella and Collopy as applied to claim 1 above, and further in view of Sato (US 2012/0190986)
Regarding claim 4, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above.
Smith in view of Sabella and Collopy does not teach a system wherein the external ultrasound docking unit and the portable ultrasound system are further configured to perform the ultrasound image processing in parallel to generate the one or more ultrasound images of the subject region when the portable ultrasound system is coupled to the external ultrasound docking unit.
However,
Sato teaches a system wherein the external ultrasound docking unit and the portable ultrasound system are further configured to perform the ultrasound image processing in parallel to generate the one or more ultrasound images of the subject region when the portable ultrasound system is coupled to the external ultrasound docking unit (paragraph 88, lines 6-10, “when both apparatus bodies 31 and 32 perform the parallel operation, the number of reception signals that can be simultaneously processed in parallel is “2n,” which is double the number that is possible in independent operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distributed ultrasound system disclosed by Smith in view of Sabella and Collopy to have the external ultrasound docking unit and the portable ultrasound system be further configured to perform the ultrasound image processing in parallel to generate the one or more 29ultrasound images of the subject region when the portable (para. 88).
Claims 11-17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Sabella and Collopy as applied to claim 1 above, and further in view of Ogasawara (US 2013/0116563, hereinafter Ogasawara).
Regarding claim 11, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. Smith further teaches offloading at least a portion of the ultrasound image processing to the external docking unit (Paragraph 8, lines 3-4, “image data and other data may be transferred between the portable ultrasound unit and the docking cart”).
Smith in view of Sabella and Collopy does not specifically mention a portable ultrasound processing unit configured to:
determine whether to offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit based on whether the portable ultrasound system is coupled to the external ultrasound docking unit; and
offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit if it is determined to offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit.
However,
Ogasawara, teaches a portable ultrasound processing unit (Paragraph 54, lines 7-8, “unit 10 of the ultrasonic diagnostic apparatus 1 as a portable type) configured to:
(Paragraph 67, lines 5-6, “the first output is information indicating that the first unit 10 is connected to the second unit 200”); and
offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit if it is determined to offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit (Paragraph 68, lines 10-13, “when the first unit 10 is connected to the second unit 200, the ultrasonic transmission/reception unit 101 outputs the generated reception signal to the second unit 200 via the connection unit”. Also, Fig4. Sb1, sb6-10 as outlined in paragraph 86).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distributed ultrasound system disclosed by Smith by having the system determine whether to offload at least the portion of the ultrasound image processing to the external ultrasound docking unit when the two systems are coupled together and offload the data if it is determined the two systems are coupled. One of ordinary skill in the art would have been motivated to make this modification to allow the multipart system to analyze and process image data at an increased speed and capacity as well as perform processing that the portable ultrasound system is not capable of performing, as recognized by Ogasawara (para. 24).
Regarding claim 12, Smith in view of Sabella, Collopy and Ogasawara teaches the distributed ultrasound system of claim 11, as set forth above. Smith further teaches wherein the portable ultrasound processing unit is further configured to: generate, at the portable ultrasound system, the one or more ultrasound images of the subject region (Paragraph 89, lines 7-10, “both scan-converted data and formatted image data have already been converted to a resolution that is specific to the screen format of the display 58 of portable ultrasound unit 12”); and
perform backend processing of the one or more ultrasound images at the portable ultrasound system, as part of performing the at least the portion of the ultrasound image processing at the portable ultrasound system, if it is determined to refrain from offloading the at least the portion of the ultrasound image processing to the external ultrasound docking unit (Fig. 11, Paragraph 77, lines 1-2, “processing of the image data may be carried out using the post-processing portion 100” the portable ultrasound system utilizes the post-processing portion 100 to process image data when not connected to the ultrasound docking unit).
Regarding claim 13, Smith in view of Sabella, Collopy and Ogasawara teaches the distributed ultrasound system of claim 11, as set forth above. Smith further teaches wherein the portable ultrasound processing unit is further configured to: generate, at the portable ultrasound system, the one or more ultrasound images of the subject region (Fig. 11, Paragraph 79, lines 1-6, “the scan-converted data produced at the output 106 of scan-conversion electronics 104 may be processed by formatting electronics 108 to produce corresponding “formatted image data” at output 110. The formatted image data may be in a format suitable for display on a display such as display 58”); and
send the one or more ultrasound images to the external ultrasound docking unit as part of offloading the at least the portion of the ultrasound image processing to the external ultrasound docking unit if it is determined to offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit (Paragraph 89, lines 1-2, “image data may also be provided from unit 12 to cart 14 in the form of “formatted image data”’).
Regarding claim 14, Smith in view of Sabella, Collopy and Ogasawara teaches the distributed ultrasound system of claim 13, as set forth above. Smith further teaches wherein the external ultrasound docking unit (14) is further configured to perform enhanced backend processing of the one or more ultrasound images as part of performing the at least the portion of the ultrasound image processing offloaded to the external ultrasound docking unit (Paragraph 89, lines 10-12, “this data is preferably converted (e.g., by processor 116) to a format that is suitable for presentation on the displays of cart 14”).
Regarding claim 15, Smith in view of Sabella, Collopy and Ogasawara teaches the distributed ultrasound system of claim 11, as set forth above. Smith further teaches wherein the portable ultrasound processing unit is further configured to determine whether to offload the at least the portion of the ultrasound image processing based on processing characteristics of the at least the portion of the ultrasound image processing (Paragraph 82, lines 7-12, providing image data to cart 14 in a relatively unprocessed form may be advantageous when it is desired to retain a relatively large amount of flexibility for subsequent cart-base processing and when it is desired to avoid potentially irreversible losses of signal quality” and paragraph 84, lines 9-13, “an advantage of providing data from portable unit 12 to cart 14 as channel data is that this allows the processing capabilities of cart 14 to be used in handling the beam formation (image reconstruction) process”).
Regarding claim 16, Smith in view of Sabella, Collopy and Ogasawara teaches the distributed ultrasound system of claim 11, as set forth above. Smith further teaches wherein: the portable ultrasound processing unit is further configured to send receive data of the received ultrasound waves from the subject region if it is determined to offload the at least the portion of the ultrasound image processing to the external ultrasound docking unit (Paragraph 75, lines 9-14, “ following processing by digitization and channel processing block 92, the ultrasound image signals may be provided at output 94 as “channel data,” so-called because the data at this stage is still available on individual channels, each corresponding to a respective transducer array piezoelectric element” and paragraph 82, lines 1-3, “the image data supplied to cart 14 by portable ultrasound unit 12 may be provided in a relatively unprocessed form (as channel data at output 94)”); and
the external ultrasound docking unit is further configured to generate the one or more ultrasound images of the subject region using the receive data of the received ultrasound waves from the subject region (Paragraph 84, lines 9-13, “an advantage of providing image data from portable unit 12 to cart 14 as channel data is that this allows the processing capabilities of the cart 14 to be used in handling the beam formation (image reconstruction) process”).
Regarding claim 17, Smith in view of Sabella, Collopy and Ogasawara teaches the distributed ultrasound system of claim 16, as set forth above. Smith further teaches the external ultrasound docking unit (14) is further configured to: perform enhanced backend processing on the one or more ultrasound images generated at the ultrasound docking unit to generate one or more enhanced backend processed ultrasound images as part of offloading the at least the portion of the ultrasound image processing to the external ultrasound docking unit (Paragraph 85, lines 1-5, “because the cart 14 may have a relatively powerful processor 116, the cart may, if desired, use such processing capabilities to perform more accurate or complete beam formation processing operations than would be possible using only the processing capabilities of unit 12”).

However, 
Ogasawara teaches sending the one or more enhanced backend processed ultrasound images to the portable ultrasound processing unit for display of the one or more ultrasound images of the subject region (Fig. 6, Paragraph 111, lines 10-14, “the apparatus generates an ultrasonic image based on the generated B-mode data or Doppler data (step (Sc5). The generated ultrasonic image is transferred to the first unit 10 via the network (step Sc6). The first display unit 108 displays the transferred ultrasonic image (step Sc7)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith in view of Sabella and Collopy by having the system send the one or more enhanced backend processed ultrasound images to the portable ultrasound processing unit for display of the one or more ultrasound images of the subject region. Ogasawara teaches that it is well known in the art to transfer the ultrasound image back to the portable ultrasound system and one would have been motivated to combine the teachings of Ogasawara with modified smith to allow the user to transport the more enhanced images to another location with the portable ultrasound system. In addition, one would be motivated to make this modification to have a viewing screen for the subject while the user is further analyzing data on the docking station. 

Regarding claim 28, Smith in view of Sabella and Collopy teaches the ultrasound system of claim 1, as set forth above. Smith further teaches the portable ultrasound system comprises a display device (58 in fig. 3, para. 64). 
Smith does not teach the external ultrasound docking unit, after generating an ultrasound image from the at least the portion of the offloaded ultrasound image process, sends the generated ultrasound image to the portable ultrasound system for display on the display device of the portable ultrasound system.
However, 
Ogasawara teaches the external ultrasound docking unit, after generating an ultrasound image from the at least the portion of the offloaded ultrasound image process, sends the generated ultrasound image to the portable ultrasound system for display on the display device of the portable ultrasound system (Fig. 6, Paragraph 111, lines 10-14, “the apparatus generates an ultrasonic image based on the generated B-mode data or Doppler data (step (Sc5). The generated ultrasonic image is transferred to the first unit 10 via the network (step Sc6). The first display unit 108 displays the transferred ultrasonic image (step Sc7)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound system disclosed by Smith in view of Sabella and Collopy by having the system send the generated ultrasound image to the portable ultrasound processing unit for display. Ogasawara teaches that it is well known in the art to transfer the ultrasound image back to the portable ultrasound system and one would have been motivated to combine the teachings of Ogasawara with modified smith to allow the user to transport the more enhanced images to another location with the portable ultrasound system. In . 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Sabella and Collopy as applied to claim 1 above, and further in view of Chiang et al. (US 2014/0114190, hereinafter Chiang).
Regarding claim 19, Smith in view of Sabella and Collopy teaches the distributed ultrasound system of claim 1, as set forth above. 
Smith in view of Sabella and Collopy does not teach a system wherein the portable ultrasound system is manually electrically coupled to the external ultrasound docking 32unit when the portable ultrasound system is physically connected to the external ultrasound docking unit.
However, 
Chiang teaches a system wherein the portable ultrasound system is manually electrically coupled to the external ultrasound docking 32unit when the portable ultrasound system is physically connected to the external ultrasound docking unit (Paragraph 143, lines 9-13, “A tablet 2302 as described herein can be mounted on the base docking unit 2304… the base unit 2304 includes cradle 2310, electrical connectors 2305 and a port 2307 to connect to the system 2302 to battery 2230” It can be seen in fig. 23 that the tablet 2302 is physically connected to the docking unit 2304 using the cradle 2310. Once physically connected it is understood that the user would have to manually connect the tablet to electrical connectors 2305 and port 2307 to be electrically connected to docking unit 2304. It is presumed that the wires used to connect the tablet and docking unit would arise from port connectors 116 in fig. 18, paragraph 134).
.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Sabella and Collopy as applied to claim 23 above, and further in view of Daigle (US 5,795,297).
Regarding claim 24, Smith in view of Sabella and Collopy teaches the ultrasound system of claim 23, as set forth above. Smith does not teach the at least one computational resource is coupled to the external ultrasound docking unit via an expansion port.
However, 
Daigle teaches at least one computational resource is coupled to the external ultrasound unit via an expansion port (col. 7, lines 42-43, “connected to the expansion bus of the expansion bus board are a DSP card 92”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the ultrasound system disclosed by Smith in view of Sabella and Collopy to have to have at least one of the computational resources coupled to the ultrasound unit via an expansion port. One of ordinary skill in the art would have been motivated (col. 3, para. 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEGEMAN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793